Citation Nr: 0800262	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-32 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability to include degenerative joint disease (DJD).

2.  Whether the decision to sever service connection for 
right knee chondromalacia with DJD was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 RO decision that denied service 
connection for a left knee disability and from a March 2004 
rating decision that severed service connection for a right 
knee disability.  


FINDINGS OF FACT

1.  A left knee disability was not noted at the time of the 
veteran's entry into service.

2.  Clear and unmistakable evidence shows that the veteran 
sustained a left knee injury in a preservice motor vehicle 
accident (MVA). 

3.  Clear and unmistakable evidence shows that there was no 
increase in underlying severity of the veteran's preexisting 
left knee disability, during active duty.

4.  There was no separate left knee injury in service. 

5.  The grant of service connection right knee chondromalacia 
with DJD was undebatably erroneous because the grant was 
based on an incorrect assumption of fact and there is no 
competent evidence that the veteran's condition was incurred 
in or aggravated by his military service.




CONCLUSIONS OF LAW

1.  The veteran is presumed to have been sound as to a left 
knee disability at the time of entry into service.  
38 U.S.C.A. § 1111 (West 2002).

2.  A left knee disability preexisted entry into active duty.  
38 U.S.C.A. § 1111 (West 2002).

3.  The presumption that the veteran was sound as to a left 
knee disability has been rebutted.  38 U.S.C.A. § 1111 (West 
2002).

4.  The veteran's preexisting left knee disability was not 
aggravated by active duty service; any DJD may not be 
presumed to have been of service onset.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

5.  The grant of service connection for degenerative joint 
disease (DJD) for the right knee was clearly and unmistakably 
erroneous and severance thereof was proper.  38 U.S.C.A. §§ 
1110, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.105(d), 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Inasmuch, however, as the propriety of the severance of 
service connection involves a determination as to clear and 
unmistakable error (CUE), the VCAA is not for application.  
See Livesay v. Principi, 15 Vet. App. 165 (2001); see also 
Parker v. Principi, 15 Vet. App. 407 (2002).

It is additionally noted that when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d) 
(2006).

As shown in detail below, the veteran was provided the 
appropriate due process by an October 2003 notification 
letter of the rating decision that proposed to sever service 
connection, and the March 2004 rating decision provided a 
clear explanation concerning the reasons for proposed 
severance.  Also, the RO issued July 2000, April 2002 and 
October 2005 letters that provided the standards of service 
connection regarding the veteran's original claim for 
establishment of service connection.  Thus, the veteran was 
aware of what was necessary to establish service connection, 
and was provided appropriate due process with regard to the 
need to submit evidence showing the severance should not take 
place.  As such, no prejudice exists in adjudicating the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In regard to the veteran's left knee claim, the notice 
requirements were met in this case by letters sent to the 
veteran in July 2000 and March 2007.  Those letters advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The 2007 letter told him to provide any 
relevant evidence in his possession and how disability 
ratings and effective dates are determined.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his bilateral knee conditions can be 
attributed to service.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the claimant's military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection (Left Knee)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the veteran's arthritis is not for years after 
service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137.  

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that an injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 
Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004); VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003).

In this case, the veteran entered service in sound condition 
as there is no indication of a left knee disability on 
entrance examination.  The veteran has consistently conceded 
he was involved in a MVA approximately six months prior to 
entering the military where he injured both knees.  It is 
notable that the veteran wrote his Congressman while in the 
military detailing the prior accident and expressing concern 
over his ability to perform in Vietnam if deployed.  The 
Congressman wrote a letter in June 1969 acknowledging the 
veteran was in a MVA 6 months prior to enlistment injuring 
both knees.  Further, there is post-service evidence to 
include a June 2003 VA opinion which reflects that the 
veteran entered service with a preexisting left knee injury.  
Therefore, the Board finds that there is clear and 
unmistakable evidence that the veteran's left knee disability 
preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption of soundness, there must also be clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. 1153; 38 C.F.R. 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Also, as noted in a decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted 
upon entry into service, the veteran 
cannot bring a claim for service 
connection for that disorder, but the 
veteran may bring a claim for service-
connected aggravation of that disorder.  
In that case section 1153 applies and the 
burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 
1153 arises, the burden shifts to the 
government to show a lack of aggravation 
by establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  

Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

During service, in July 1969, the veteran was given an 
examination.  At the time, the knees exhibited full range of 
motion with no swelling or tenderness.  X-rays, additionally, 
were within normal limits.  Even so, the examiner at the time 
diagnosed the veteran with "bilateral chondromalacia 
patellae, mildly symptomatic."  The veteran was found to be 
fit for duty.  Aside from the July 1969 examination record, 
the veteran's service medical records are silent as to any 
complaints, treatments or further diagnoses of left knee 
problems.  The records simply do not support the veteran's 
allegation that his left knee disability was aggravated by 
his military service or that he suffered an additional in-
service left knee injury.  Again, the only reference to left 
knee problems in service was the isolated July 1969 
examination report which notes wholly normal objective 
findings with the ultimate conclusion that his left knee was 
mildly asymptomatic.  Notably, the veteran's June 1970 
separation examination was entirely silent as to any left 
knee abnormalities.  

After service, the veteran's private and VA treatment records 
indicate complaints of bilateral knee pain and diagnoses of 
left knee degenerative changes and osteoarthritis confirmed 
by x-rays long after service discharge.

The veteran was afforded a VA examination in June 2003 to 
ascertain the likely etiology of the veteran's left knee 
problems.  Regarding etiology, the examiner 
opined as follows:

I feel that neither knee is service connected, 
that he had prior injury to the service and now he 
is complaining of the knee pain from the injuries 
even when he entered the service. 

The Board finds the examiner's opinion compelling.  It is 
based on clinical tests rendered at the time of the alleged 
aggravation.  The veteran's service medical records, 
moreover, indicate an essentially normal left knee with a 
diagnosis of chondromalacia patellae rendered on the basis of 
the veteran's reported history and not by any objectively 
observed abnormality.  The service medical records also do 
not confirm any in-service left knee injury or further 
complaints or treatment of left knee pain.  Also compelling, 
no medical provider has ever opined that the veteran's 
current left knee disability was incurred in or aggravated by 
his military service.  There simply is no competent and 
persuasive evidence of a worsened left knee condition due to 
the veteran's military service.  Accordingly, the Board 
concludes that there is clear and unmistakable evidence that 
the disability preexisted service and was not aggravated 
during service and, therefore, the presumption of soundness 
is rebutted.  The Board finds further, that a discussion of 
whether the presumption of aggravation has been rebutted in 
this case under the provisions of 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b) is unnecessary as the Board has found by 
clear and unmistakable evidence that the veteran's left knee 
disability was not aggravated by service in order to conclude 
that there was a preexisting disorder.  VA's General Counsel 
found that such a finding would necessarily be sufficient to 
rebut the presumption of aggravation under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b).  Id.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a left knee 
disability, to include DJD. 

The Board has considered the veteran's statements, but he is 
a layman and has no competence to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds the medical evidence in this case simply does not 
support a finding of service connection.  The Board finds 
that the preponderance of the evidence is against the claim, 
and the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Severance of Service Connection (Right Knee)

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons. The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  See 38 C.F.R. § 3.105(d).

In this case, all of the proper administrative actions were 
undertaken by the RO as described above.

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

The United States Court of Appeals for Veterans Claims (the 
Court) has defined CUE as "an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  "To prove the existence of clear 
and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question. 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); 
Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has clarified that although the same standards 
applied in a determination of CUE in a final decision are 
applied to a determination whether a decision granting 
service connection was the product of CUE for the purpose of 
severing service connection, § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  In fact,                
§ 3.105(d) specifically states that "[a] change in diagnosis 
may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after 
the original granting of service connection.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1998).

In this case, the veteran originally filed his claim for 
service connection for a right knee condition in December 
2000.  On his application he indicated his right knee was 
crushed in an August 1987 post-service occupational injury.  
The veteran also had a pre-service motor vehicle accident 
(MVA) where he injured both knees.  He alleged his military 
service aggravated his pre-existing right knee condition.  
The veteran was awarded service connection in a July 2002 
rating decision.  The July 2002 rating decision awarded 
service connection for the right knee condition under the 
mistaken impression that the pre-service injury was the 
veteran's only right knee injury.  Regrettably, the 
impression was clearly and unmistakably erroneous.  
Additionally, for reasons explained below the preponderance 
of the evidence does not show any direct relationship between 
the veteran's current condition and his military service, to 
include aggravation of a pre-existing condition.  There 
simply is no basis of entitlement to service connection and, 
therefore, severance was proper.

Again, service connection is warranted where there is a 
current disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Again, a presumption exists for certain chronic conditions, 
such as arthritis, manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309(a).  Here, no legal 
presumption is applicable because the earliest evidence of 
the veteran's right knee arthritis is not for years after 
service. 

As explained above, the veteran entered service with pre-
existing bilateral knee conditions, specifically 
chondromalacia patellae.  Thus, the crucial inquiry here is 
whether there is medical evidence that the veteran's pre-
existing right knee chondromalacia patellae was permanently 
aggravated beyond natural progression due to any incident of 
the veteran's military service.  The Board concludes it was 
not.

The veteran's service medical records are silent as to any 
complaints, treatments or further diagnoses of a right knee 
condition.  Indeed, the veteran concedes that he never 
specifically injured his right knee during service.  

After service, it is well documented that the veteran 
suffered a serious occupational injury in August 1987.  
Working as a pipe-fitter at that time, a pipe weighing 
approximately 400 to 500 pounds fell on his right knee 
causing a crushing blow.  Private medical treatment records 
from 1987 to 1997 indicate extensive treatment, to include 
two surgeries to repair the damage of this occupational 
injury.  His private doctor also advised him that he could no 
longer work as a pipe-fitter and would need occupational 
rehabilitation.  

The veteran applied for worker's compensation benefits and 
social security administration (SSA) disability benefits, 
which further outline the veteran's occupational injury, 
subsequent treatment and current diagnoses of his right knee.  
The Board finds significant that throughout those disability 
examinations and proceedings the veteran did not attribute 
his current right knee conditions to any incident of his 
military service.  While his pre-service MVA was noted, it 
clearly was not the focal point of the veteran's relevant 
medical history.

The Board also finds compelling that the veteran's medical 
history is silent as to any complaints or treatment for his 
right knee after his separation from the military and prior 
to the August 1987 injury.

The veteran was afforded a VA examination in November 2006 to 
ascertain whether his current right knee conditions were in 
any way related to or aggravated by his military service.  
The examiner diagnosed the veteran with severe right knee 
osteoarthritis mainly involving the medial compartment 
opining that the veteran's condition was not aggravated by 
his military service even in light of the pre-existing 
condition.  The examiner explained his opinion as follows:

The veteran was found to be fit for induction into 
the military and he completed boot camp.... 
Orthopedic exam on July 8, 1969 was also normal 
with an Impression of Bilateral Chondromalacia 
which was based on the history of bilateral knee 
pain x 1 year. . . 

In August 1987 the veteran was involved in a work 
related injury causing the veteran to seek medical 
attention requiring surgery for an acute tear of 
the right medial meniscus and grade III post-
traumatic acute and chronic chondromalacia 
changes, right medial femoral condoyle....  There 
were no significant findings from the service 
medical records which would support aggravation 
from 2 years of military service causing his 
present chondromalacia beyond that which was 
present initially from the natural progress of his 
pre-existing right knee chondromalacia patella.  
The veteran's civilian work injury in 1987 is the 
most likely cause of his worsening arthritis in 
the right knee.  Private treatment records did 
note that the veteran did not report any problems 
with his right knee prior to the injury which was 
work related in 1987. (Emphasis added).

The Board finds the VA examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the claims file, including the 
veteran's service medical records and VA and private 
treatment records.  Also compelling, there simply is no 
medical evidence of any complaints or treatments for a right 
knee condition until after the 1987 post-service work-related 
injury.  The medical evidence thereafter, moreover, 
consistently relates the veteran's current disability to the 
post-service injury.  In short, no medical provider has ever 
linked the veteran's current condition to any incident of his 
military service or otherwise opined that his military 
service aggravated the veteran's pre-existing right knee 
condition. 

As noted above, in order to sever benefits, VA must show that 
the July 2002 rating decision's ultimate conclusion to grant 
service connection for right knee chondromalacia with DJD was 
clearly and unmistakably erroneous.  Clear and unmistakable 
errors "are errors that are undebatable, so that it can be 
said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  In this case, the July 2002 rating decision 
completely overlooked the veteran's severe post-service 
occupational injury to the right knee and issued a grant on 
the incorrect premise that the veteran's pre-service right 
knee injury and resulting condition was the only historically 
significant right knee injury.  Thus, the decision was 
clearly and unmistakably erroneous as a matter of law.  
Accordingly, service connection for right knee chondromalacia 
with DJD was properly severed.

Herein, the Board also considered on the merits, as did the 
RO, whether service connection was warranted.  Regrettably, 
it is not.  Although the veteran had a pre-existing right 
knee condition, his post-service medical records are notably 
silent as to any complaints or treatment until August 1987, 
the date of the veteran's post-service occupational injury.  
Medical evidence consistently associates the veteran's 
current right knee conditions with this severe post-service 
injury.  There is no medical evidence to the contrary.

The Board has considered and sympathizes with the veteran's 
statements.  There simply is no competent evidence that would 
warrant a favorable decision.  Although he believes his 
current condition was caused by his military service, he is a 
layman and has no competence to offer a medical diagnosis. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  




ORDER

Entitlement to service connection for DJD of the left knee is 
denied.

The severance of service connection for right knee 
chondromalacia with DJD was proper.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


